Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of November 4, 2020, is by
and ‘between WEYCO GROUP, INC. (the “Debtor”) and ASSOCIATED BANK, NATIONAL
ASSOCIATION (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, the Debtor has entered into a Credit Agreement dated as of even date
herewith (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”) with the Secured ‘Party, pursuant to which the Secured Party
has agreed to make loans to and issue letters of credit for the account of the
Debtor; and

WHEREAS, the obligations of the Debtor under the Credit Agreement and the other
Loan Documents are to be secured pursuant to this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree as follows:

l.          Definitions and Interpretation. (a) In addition to terms defined in
the Preamble and Recitals above, when used herein, (i) the terms Account,
Account Debtor, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Commodity Contract, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Financial Assets, Fixture, Goods, Instrument,
Inventory, Investment Property, Letter of Credit Rights, Security, Security
Entitlement, Securities Account, Supporting Obligations and Uncertificated
Security have the respective meanings assigned thereto in the UCC (as defined
below), (ii) capitalized terms that are not otherwise defined have the
respective meanings assigned thereto in the Credit Agreement and (iii) the
following terms have the following meanings:

“Assignee Deposit Account” has the meaning given in Section 4.

“Collateral” means all property and rights of the Debtor in which a security
interest is granted hereunder.

“Computer Hardware and Software” means all of the Debtor’s rights (including
rights as licensee and lessee) with respect to: (a) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, features,
computer elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (b) all software
programs designed for use on the computers and electronic data processing
hardware described in Clause (a) above, including all operating system software,
utilities and application programs in whatsoever form (source code and object
code in magnetic tape, disk or hard copy format or any other listings
whatsoever); (c) any firmware associated with any of the foregoing; and (d) any
documentation for hardware, software and firmware described in clauses (a), (b)
and (c) above, including flow charts, logic diagrams, manuals, specifications,
training materials, charts and pseudo codes.

“Default” means the occurrence of any Unmatured Event of Default or any Event of
Default.

‘‘General Intangibles” means all of the Debtor’s “general intangibles” as
defined in the UCC and, in any event, includes all of the Debtor’s licenses,
franchises, tax refund claims, guarantee claims, security interests and rights
to indemnification.





--------------------------------------------------------------------------------

“Intellectual Property” means all of the Debtor’s trade secrets and other
proprietary information; customer lists; trademarks, service marks, business
names, trade names, designs, logos, indicia, and other source or business
identifiers and the goodwill of the business relating thereto and all
registrations or applications for registrations that have heretofore been or may
hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations that have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights;
inventions (whether or not patentable); patent applications and patents;
industrial designs, industrial design applications and registered industrial
designs; license agreements related to any of the foregoing and income
therefrom; mask works; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

“Lender Party” means the Lender and any Affiliate of the Lender that is a party
to a Hedging Agreement with the Debtor.

“Liabilities” means all obligations (monetary or otherwise) of the Debtor under
the Credit Agreement, the Note, any other Loan Document or any other document or
instrument executed in connection therewith, and all Hedging Obligations owed to
any Lender Party, in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

“Non-Tangible Collateral” means the Debtor’s Accounts and General Intangibles.

”UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Wisconsin.

(b) For purposes of this Agreement, the rules of interpretation set forth in
Section 1.2 of the Credit Agreement shall apply as if fully set forth herein,
mutatis mutandis.

2.         Grant of Security Interest. As security for the payment of all
Liabilities, the Debtor assigns to the Secured Party for the benefit of the
Lender Parties, and grants to the Secured Party for the benefit of the Lender
Parties, a continuing security interest in all of the Debtor’s right, title, and
interest in, to and under the following, whether now existing or hereafter
arising or acquired:

(i)         Accounts;

(ii)       Chattel Paper, including Electronic Chattel Paper;

(iii)      Computer Hardware and Software and all rights with respect thereto,
including any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

(iv)       Deposit Accounts;

(v)        Documents;

(vi)       Financial Assets;



2

--------------------------------------------------------------------------------

(vii)     General Intangibles;

(viii)    Goods (including all its Equipment, Fixtures and Inventory), together
with all embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

(ix)      Instruments;

(x)       Intellectual Property;

(xi)       Investment Property (including Commodity Accounts, Commodity
Contracts, Securities (whether Certificated Securities or Uncertificated
Securities), Security Entitlements and Security Accounts);

(xii)     Letter of Credit Rights;

(xiii)    money (of every jurisdiction whatsoever);

(xiv)    Commercial Tort Claims;

(xv)     Supporting Obligations; and

(xvi)    to the extent not included in the foregoing, all other personal assets
and property of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing.

3.         Representations and Warranties. The Debtor represents and warrants
that: (i) no financing statement (other than any that may have been filed on
behalf of the Secured Party or in connection with Liens expressly permitted by
the Credit Agreement (“Permitted Liens”)) covering any of the Collateral is on
file in any public office; (ii) the Debtor is and will be the lawful owner of
all of its Collateral, free of all liens and claims whatsoever, other than the
security interest hereunder and Permitted Liens, with full power and authority
to execute and deliver this Agreement and perform the Debtor’s obligations
hereunder, and to subject the Collateral to the security interest hereunder;
(iii) all information with respect to the Collateral and Account Debtors set
forth in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by the Debtor to the Secured Party or any Lender Party is
and will be true and correct as of the date furnished; (iv) the Debtor’s true
legal name as registered in the jurisdiction in which the Debtor is organized or
incorporated is Weyco Group, Inc. and its principal place of business is located
at 333 W. Estabrook Blvd., Glendale, Wisconsin 53212; (v) the Debtor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Wisconsin; (vi) the execution and delivery of this Agreement and
the performance by the Debtor of its obligations hereunder are within the
Debtor’s corporate powers, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law or of the charter or by-laws of the Debtor or of any agreement, indenture,
instrument or other document, or any judgment, order or decree, that is binding
upon the Debtor; (vii) this Agreement is a legal, valid and binding obligation
of the



3

--------------------------------------------------------------------------------

Debtor, enforceable in accordance with its terms, except that the enforceability
of this Agreement may be limited by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and (viii) no Collateral is in the possession
of any Person (other than the Debtor) asserting any claim thereto or security
interest therein (other than Permitted Liens), except the Secured Party or its
designee may have possession of Collateral as contemplated hereby.

4.         Collections, etc. Until such time during the existence of a Default
as the Secured Party shall notify the Debtor of the revocation of such power and
authority, the Debtor (a) may, in the ordinary course of its business, at its
own expense, sell, lease or furnish under contracts of service any of the
Inventory normally held by the Debtor for such purpose; use and consume, in the
ordinary course of its business, any raw materials, work-in-process or materials
normally held by the Debtor for such purpose; and use, in the ordinary course of
its business (but subject to the terms of the Credit Agreement), the cash
proceeds of Collateral and other money that constitutes Collateral, (b) may, in
the ordinary course of its business, sell Chattel Paper, (c) may, to the extent
permitted by the Credit Agreement, sell Instruments, Investment Property and
Goods, (d) will, at its own expense, endeavor to collect, as and when due, all
amounts due under any of the Non-Tangible Collateral, including the taking of
such action with respect to such collection as the Secured Party may reasonably
request or, in the absence of such request, as the Debtor may deem advisable,
and (e) may grant, in the ordinary course of business, to any party obligated on
any of the Non-Tangible Collateral, any rebate, refund or allowance to which
such party may be lawfully entitled, and may accept, in connection therewith,
the return of Goods, the sale or lease of which shall have given rise to such
Non-Tangible Collateral. The Secured Party, however, may, at any time that a
Default exists, whether before or after any revocation of such power and
authority or the maturity of any of the Liabilities, notify any party obligated
on any of the Non-Tangible Collateral to make payment or otherwise render
performance to or for the benefit of the Secured Party and enforce, by suit or
otherwise, the obligations of any such party obligated on any Non-Tangible
Collateral. In connection therewith, the Secured Party may surrender, release or
exchange any part thereof, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder or
evidenced thereby. Upon request of the Secured Party during the existence of a
Default, the Debtor will, at its own expense, notify any party obligated on any
of the Non-Tangible Collateral to make payment to the Secured Party of any
amounts due or to become due thereunder.

Upon request by the Secured Party during the existence of a Default, the Debtor
will forthwith, upon receipt, transmit and deliver to the Secured Party, in the
form received, all cash, checks, drafts and other instruments or writings for
the payment of money (properly endorsed, where required, so that such items may
be collected by the Secured Party) that may be received by the Debtor at any
time in full or partial payment or otherwise as proceeds of any of the
Collateral. Except as the Secured Party may otherwise consent in writing, any
such items that may be so received by the Debtor will not be commingled with any
other of its funds or property, but will be held separate and apart from its own
funds or property and upon express trust for the Secured Party until delivery is
made to the Secured Party. The Debtor will comply with the terms and conditions
of any consent given by the Secured Party pursuant to the foregoing sentence.

During the existence of a Default, unless the Secured Party shall otherwise
expressly instruct the Debtor in writing, all items or amounts that are
delivered by the Debtor to the Secured Party on account of partial or full
payment of Liabilities or otherwise as proceeds of any of the Collateral shall
be deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) of the Debtor with the Secured Party (or another financial institution
selected by the Secured Party) over which the Secured Party has sole dominion
and control, as security for payment of the Liabilities. The Debtor shall not
have any right to withdraw any funds deposited in the applicable Assignee
Deposit Account. The Secured Party may,



4

--------------------------------------------------------------------------------

from time to time, in its discretion, and shall upon request of the Debtor made
not more than once in any week, apply any of the then balance, representing
collected funds, in the Assignee Deposit Account toward payment of the
Liabilities, whether or not then due, in such order of application as the
Secured Party may determine, and the Secured Party may, from time to time, in
its discretion, release any of such balance to the Debtor.

During the existence of a Default, the Secured Party (or any designee of the
Secured Party) is authorized to endorse, in the name of the Debtor, any item,
howsoever received by the Secured Party, representing Collateral or any payment
on or other proceeds of any of the Collateral.

The Debtor shall not maintain any Deposit Account or deposit any item or amount
in any Deposit Account, except Deposit Accounts as to which the Debtor, the
Secured Party and the depository bank have entered into an agreement that the
depository bank will comply with instructions originated by the Secured Party
directing disposition of the funds in the account without further consent by the
Debtor.

5.         Certificates, Schedules and Reports. The Debtor will from time to
time, as the Secured Party may request, deliver to the Secured Party such
schedules, certificates and reports respecting any of the Collateral at the time
subject to the security interest hereunder, and the items or amounts received by
the Debtor in full or partial payment of any of the Collateral, as the Secured
Party may reasonably request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of the Debtor and shall be in such form
and detail as the Secured Party may specify. The Debtor shall immediately notify
the Secured Party of the occurrence of any event causing any loss or
depreciation in the value of its Inventory or other Goods that is material to
the Debtor and its Subsidiaries taken as a whole, and such notice shall specify
the amount of such loss or depreciation.

6.         Agreements of the Debtor. The Debtor (a) will, upon request of the
Secured Party, execute such financing statements and other documents (and pay
the cost of filing or recording the same in all public offices reasonably deemed
appropriate by the Secured Party) and do such other acts and things (including
delivery to the Secured Party of any Instruments or Certificated Securities that
constitute Collateral), all as the Secured Party may from time to time
reasonably request, to establish and maintain a valid security interest in the
Collateral (free of all other liens, claims and rights of third parties
whatsoever, other than Permitted Liens) to secure the payment of the Liabilities
(and the Debtor authorizes the Secured Party to file any financing statement
that indicates the Collateral as “all assets” of the Debtor or words of similar
effect); (b) will, upon the reasonable request of the Secured Party, advise as
to all locations at which Debtor keeps its Inventory, Equipment, and other
Goods; (c) will not change its state of organization or incorporation and will
not change its name, identity or corporate structure such that any financing
statement filed to perfect the Secured Party’s interests under this Agreement
would become seriously misleading, unless the Debtor shall have given the
Secured Party not less than 30 days’ prior notice of such change; (d) will keep
its records concerning the Non-Tangible Collateral in such a manner as will
enable the Secured Party or its designees to determine at any time the status of
the Non-Tangible Collateral; (e) will permit the Secured Party and its
designees, from time to time, on reasonable notice and at reasonable times and
intervals during normal business hours (or at any time without notice during the
existence of a Default) to inspect the Debtor’s Collateral, including the
Debtor’s Inventory and other Goods, and to inspect, audit and make copies of and
extracts from all records and all other papers in the possession of the Debtor
or any agent of Debtor pertaining to the Collateral and the Account Debtors, and
will, upon request of the Secured Party during the existence of a Default,
deliver to the Secured Party all of such records and papers; (f) except for the
sale or lease of Inventory in the ordinary course of business and for all
dispositions permitted by Section 11.4 of the Credit Agreement will not sell,
lease, assign or create or permit to exist any Lien on any Collateral other than
Permitted Liens; (g) without limiting the provisions of Section 10.3 of the
Credit Agreement, will at all times keep all of its Inventory and other Goods
insured under policies maintained with reputable, financially sound insurance
companies



5

--------------------------------------------------------------------------------

against loss, damage, theft and other risks to such extent as is customarily
maintained by companies similarly situated, and cause all such policies to
provide that loss thereunder shall be payable to the Secured Party as its
interest may appear (it being understood that (A) so long as no Default is
continuing, the Secured Party shall deliver any proceeds of such insurance that
may be received by it to the Debtor and (B) whenever a Default is continuing,
the Secured Party may apply any proceeds of such insurance that may be received
by it toward payment of the Liabilities, whether or not due, in such order of
application as the Secured Party may determine) and such policies or
certificates thereof shall, if the Secured Party so requests, be deposited with
or furnished to the Secured Party; (h) will take such actions as are reasonably
necessary to keep its Inventory in good repair and condition; (i) will take such
actions as are reasonably necessary to keep its Equipment in good repair and
condition and in good working order, ordinary wear and tear excepted; and (j)
will promptly pay when due all license fees, registration fees, taxes,
assessments and other charges that may be levied upon or assessed against the
ownership, operation, possession, maintenance or use of its Equipment and other
Goods; (m) will, upon request of the Secured Party.

Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne by the Debtor. Whenever a Default exists, the Secured Party shall
have the right to bring suit to enforce any of the Intellectual Propety or
licenses thereunder, in which event the Debtor shall at the request of the
Secured Party do any and all lawful acts and execute any and all proper
documents requested by the Secured Party in aid of such enforcement and the
Debtor shall promptly, upon demand, reimburse and indemnify the Secured Party
for all costs and expenses incurred by the Secured Party in the exercise of its
rights under this Section 6. Notwithstanding the foregoing, the Secured Party
shall have no obligation or liability regarding the Collateral or any thereof by
reason of, or arising out of, this Agreement or any Loan Document.

The Debtor agrees that, from time to time at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Secured Party may request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.

7.         Default. (a) Whenever any Default exists, the Secured Party may
exercise from time to time any right and remedy available to it under the UCC,
under any other applicable law and as set forth in this Section 7.

(b)        The Debtor agrees, in case of Default, (i) at the Secured Party’s
request, to assemble, at its expense, all its Inventory and other Goods (other
than Fixtures) at a convenient place or places acceptable to the Secured Party,
and (ii) at the Secured Party’s request, to execute all such documents and do
all such other things that may be necessary or desirable in order to enable the
Secured Party or its nominee to be registered as owner of the Intellectual
Property with any competent registration authority.

(c)        Notice of the intended disposition of any Collateral may be given by
the Secured Party by first-class mail, hand-delivery (through a delivery service
or otherwise), facsimile or e-gmail, and shall be deemed to have been “sent”
upon deposit in the U.S. mails with adequate postage properly affixed, upon
delivery to an express delivery service or if by facsimile transmission or
e-mail, when sent against mechanical confirmation of successful transmission, as
applicable. The Debtor agrees and acknowledges that: (i) with respect to
Collateral that is (A) perishable or threatens to speedily decline in value or
(B) is of a type customarily sold on a recognized market (including, but not
limited to, Investment Property), no notice of disposition need be given; and
(ii) with respect to Collateral not described in clause (i) above, notification
sent after Default and at least ten days before any proposed disposition
constitutes notice provided within a reasonable time before disposition.



6

--------------------------------------------------------------------------------

(d)        The Debtor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. The Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among dealers in the type of property subject to
the disposition shall, in each case, be deemed commercially reasonable.

(e)        Any cash proceeds of any disposition by the Secured Party of any of
the Collateral shall be applied by the Secured Party to payment of expenses in
connection with the Collateral, including attorneys’ fees and legal expenses,
and thereafter to the payment of any and all of the Liabilities in such order of
application as the Secured Party may from time to time elect, and thereafter any
surplus will be paid to the Debtor or as a court of competent jurisdiction shall
direct. The Secured Party need not apply or pay over for application any noncash
proceeds of collection and enforcement unless (i) the failure to do so would be
commercially unreasonable and (ii) the Debtor has provided the Secured Party
with a written demand to apply or pay over such noncash proceeds on such basis.

8.         Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Secured Party will
have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Secured Party will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Secured Party in good faith or by reason of any act or omission
by the Secured Party or pursuant to instructions from the Secured Party, except
to the extent that such liability arises from the Secured Party’s gross
negligence or willful misconduct.

To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, the Debtor acknowledges
and agrees that it is not commercially unreasonable for the Secured Party (a) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition,
(b) to fail to obtain third-party consents for access to Collateral to be
disposed of, or to obtain, or, if not required by other law, to fail to obtain,
governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Debtors and other Persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, including any warranties of
title, (k) to purchase insurance or credit enhancements to insure the Secured
Party against risks of loss, collection or disposition of Collateral, or to
provide to the Secured Party a guaranteed return from the collection or
disposition of Collateral or (l) to the extent deemed appropriate by the Secured
Party, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist the Secured Party in the collection or disposition
of any of the



7

--------------------------------------------------------------------------------

Collateral. The Debtor acknowledges that the purpose of this Section is to
provide nonexhaustive indications of what actions or omissions by the Secured
Party would not be commercially unreasonable in the Secured Party’s exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed commercially unreasonable solely on account of
not being specifically referred to in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
right to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section.

9.         General. The Debtor agrees that a carbon, photographic or other
reproduction of this Agreement is sufficient as a financing statement. The
Debtor ratifies its authorization contained in Section 6(a) for the Secured
Party to have filed in any UCC jurisdiction prior to the date hereof any
financing statement or amendment thereto filed prior to the date hereof.

All notices hereunder shall be in writing and shall be sent, in the case of the
Debtor, to the address of the Debtor shown on Schedule 15.3 of the Credit
Agreement and, in the case of the Secured Party, at its address set forth on
Schedule 15.3 to the Credit Agreement, or to such other address as such party
may, by written notice received by the other parties, have designated as its
address for such purpose. Notices sent by electronic transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier shall be deemed to have been given when received.

The Debtor agrees to pay all expenses, including reasonable attorneys’ fees and
charges (including time charges of attorneys who are employees of the Secured
Party or any Lender Party) paid or incurred by the Secured Party or any Lender
Party in endeavoring to collect the Liabilities of the Debtor, or any part
thereof, and in enforcing this Agreement against the Debtor, and all such
obligations will themselves be Liabilities.

No delay on the part of the Secured Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Secured Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

This Security Agreement shall remain in full force and effect until all
Liabilities have been paid in full and all Commitments have terminated. If at
any time any part of any payment theretofore applied by the Secured Party or any
Lender Party to any of the Liabilities is or must be rescinded or returned by
the Secured Party or such Lender Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of the Debtor), such Liabilities shall,
for the purposes of this Agreement, to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Secured Party or such Lender Party, and
this Agreement shall continue to be effective or be reinstated, as the case may
be, as to such Liabilities, all as though such application by the Secured Party
or such Lender Party had not been made.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Wisconsin, applicable to contracts made and to be performed
entirely within such State, subject, except to the extent that the perfection,
effect of perfection or nonperfection, and priority of the security interest
hereunder, or remedies hereunder, in respect of any particular collateral are
governed by the laws of a jurisdiction other than Wisconsin. Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.



8

--------------------------------------------------------------------------------

The rights and privileges of the Secured Party hereunder shall inure to the
benefit of its successors and assigns.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of a counterpart hereof, or a
signature page hereto, by electronic transmission or in a .pdf or similar file
shall be effective as delivery of a manually executed original counterpart
thereof. At any time after the date of this Agreement, one or more additional
Persons may become parties hereto by executing and delivering to the Secured
Party a joinder to this Agreement togethe setting forth all relevant information
with respect to such party as of the date of such delivery. Immediately upon
such execution and delivery (and without any further action), each such
additional Person will become a party to, and will be bound by all the terms of,
this Agreement.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Secured
Party, and then such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF WISCONISIN OR IN THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND OR IN ANY JURISDICTION IN WHICH A
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LEGAL OR EQUITABLE PROCEEDING IS PENDING
AGAINST THE DEBTOR. THE DEBTOR EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF WISCONSIN AND OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE DEBTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH
ON SCHEDULE 15.3 TO THE CREDIT AGREEMENT (OR SUCH OTHER ADDRESS AS IT SHALL HAVE
SPECIFIED IN WRITING TO THE SECURED PARTY AS ITS ADDRESS FOR NOTICES HEREUNDER)
OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF WISCONSIN. THE DEBTOR
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THE DEBTOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

THE DEBTOR AND THE SECURED PARTY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE
NOTE OR ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH



9

--------------------------------------------------------------------------------

ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[Signature page follows]





10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the
date first above written.

DEBTOR:







WEYCO GROUP, INC.









By:

/s/ John Wittkowske





Name:

John Wittkowske





Title:

Chief Financial Officer











SECURED PARTY:







ASSOCIATED BANK, NATIONAL ASSOCIATION









By:

/s/ Daniel Holzhauer





Name:

Daniel Holzhauer





Title:

Senior Vice President





--------------------------------------------------------------------------------